Citation Nr: 1810782	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran had active service from November 1977 to March 1978.  See Personnel record, received March 1978 (relieved from ADT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In December 2015, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further appellate review.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had active service from November 1977 to March 1978.  He claims entitlement to service connection for a thoracolumbar spine disability.  

The Veteran has reported that he injured his back in service in 1978 doing push-ups, and that he was treated at the Dwight D. Eisenhower Army Medical Center.  See VA examination, October 2011; Statement, July 2011.  In the alternative, he alleges that he has a thoracolumbar spine disability that was caused or aggravated by his service-connected knee disabilities.  See VA examination, August 2010; Form 9, May 2014.

As an initial matter, the Veteran is presently service connected for right knee degenerative joint disease (DJD) with subluxation, right knee DJD with limitation of flexion, left knee arthritis, and left knee subluxation.  

Also, the Veteran's service treatment records do not show any back complaints.  A March 1978 record shows the Veteran elected not to undergo a separation examination.

An October 2011 VA examination report shows the examiner diagnosed a lumbar strain.  The VA examiner opined that it is not related to the Veteran's active service, but the rationale is unclear.  In an addendum, the examiner also acknowledged lumbar degenerative disc disease (DDD) with stenosis as shown on a 2011 MRI, but no additional etiological opinion was provided.

Most recently, in December 2015, the Board remanded the claim so that, among other things, any outstanding service treatment records from the Dwight D. Eisenhower Army Medical Center could be obtained.  The Board also directed that a new VA examination be performed, including to address whether the Veteran has a thoracolumbar spine disability secondary to his service-connected knee disabilities.  

Subsequently, in September 2016, and in November 2016, the RO requested via PIES copies of the Veteran's inpatient treatment records from the Dwight D. Eisenhower Army Medical Center.  Before any response was received, a new December 2016 VA examination was performed, a December 2016 Supplemental Statement of the Case (SSOC) was issued, and the file was recertified to the Board.

VA regulations provide that "VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency. These records include . . . service medical records. . . VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them."  38 C.F.R. § 3.159(c)(2) (2017) (Emphasis added).

In light of the fact that the Veteran has identified treatment in service at the Dwight D. Eisenhower Medical Center, and no response was ever received to the PIES requests for the records, the Board finds that this matter should be remanded so that the RO may make further reasonable efforts to obtain the identified inpatient records.  The RO should attempt to procure and document a response to the request.  See 38 C.F.R. § 3.159(c)(2).

As noted above, the Board also directed that a new VA examination be performed.  

The December 2016 VA examination report indicates that the VA examiner did not review the 2011 lumbar MRI (showing DDD with stenosis), and it shows that no imaging studies were performed.  The examiner noted a diagnosis of only a lumbar strain, and opined that it is less likely than not related to the Veteran's active service.  The examiner reasoned that there was no evidence in the service treatment records of any injury or complaint regarding his back.  Regarding secondary service connection, the examiner opined it is less likely than not caused or aggravated by the Veteran's knee disabilities, reasoning that there was no gait or weight bearing disturbance of a sufficient severity sufficient to implicate the Veteran's knee disabilities as etiology for causation or aggravation of his back condition, which is more likely due to typical senescent wear and tear over time.

Because the December 2016 VA examiner did not address the etiology of the Veteran's lumbar spine DDD with stenosis shown on the 2011 MRI, the Board finds that on remand, the December 2016 VA examiner should be asked to provide an addendum VA medical opinion to address the etiology of the Veteran's lumbar spine DDD with stenosis shown on the MRI, including to address direct and secondary service connection.  Furthermore, should any relevant inpatient clinical records from the Dwight D. Eisenhower Army Medical Center be obtained, the VA examiner should be afforded an opportunity to review those records and explain whether there is any change in his opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Make further reasonable attempts to associate with the claims file copies of any outstanding inpatient treatment records dated between November 1977 and March 1978 from the Dwight D. Eisenhower Army Medical Center.  Documentation of a response to the requests should be sought.  See 38 C.F.R. § 3.159(c)(2).

If the records are ultimately found to be unavailable after all reasonable administrative efforts have been exhausted, a notice should be sent to the Veteran explaining that the records are found to be unavailable, and explaining the reasonable administrative efforts that were made to obtain the records.

2.  After the above development has been completed, ask the same VA examiner who provided the December 2016 VA examination report clarify whether it is "at least as likely as not" that the Veteran's DDD of the lumbar spine with stenosis is 
a) directly related to his active service, including his reported history of injury doing push-ups, or b) caused or aggravated by his service-connected right and left knee disabilities.  The complete claims file should be made available to the examiner for review, and the examiner must note in the report that the file was reviewed.

A complete rationale for any opinions expressed should be provided.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC), and then the claim should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

